DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2007/0153377) in view of Imai (US 5,253,089).
	As to claim 1, Goto discloses in figure 9, a viewing angle control sheet 92 coupled to a front surface of a liquid crystal display panel 91.  Goto discloses in figure 1 that the viewing angle control sheet comprises: a light absorbing layer on which light passed through the liquid crystal panel is incident, a support film 13 coupled to a front of the light absorbing layer and a second protective film 11, wherein the light absorbing layer comprises: a first resin layer 14; a second resin layer 12 on which light passed through the first resin layer is incident, the second resin layer having a refractive index higher than a refractive index of the first resin layer (paragraph [0024]); and light absorbing portions disposed on the first resin layer and configured to absorb a part of light passing through the light absorbing layer (paragraph [0027]), wherein the light 
	Goto does not disclose a light source configured to generate light, a first polarizing plate coupled to a rear of the liquid crystal panel, and a second polarizing plate coupled to a front of the liquid crystal panel.  However, these were conventional elements of a liquid crystal display device as evidenced by Imai.  Imai discloses in figure 3(a), a conventional liquid crystal display device comprising a light source 17 configured to generate light, a first polarizing plate 16 coupled to a rear of the liquid crystal panel 10 and a second polarizing plate 15 coupled to a front of the liquid crystal panel 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goto by providing a light source configured to generate light, a first polarizing plate coupled to a rear of the liquid crystal panel, and a second polarizing plate coupled to a front of the liquid crystal panel as disclosed by Imai because conventional device structures were known to be cost effective and reliable.
	As to claim 2, Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 1.  Goto further discloses in figure 1 that light inclined by a predetermined angle or more from a reference axis in the front-rear direction in the light incident on the light absorbing layer is absorbed by the light absorbing portions BS.  See L14.
	As to claim 3, Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 2.  Goto further discloses in figure 10 that the light absorbing portions are formed to be elongated in one direction on the first resin layer and arranged in a direction orthogonal to the one direction.  Goto further discloses 
	As to claim 4, Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 1.  Goto further discloses in figure 1 that the first resin layer 12 comprises: an optical surface 17 facing the second polarizing plate to allow the light sequentially passed through the first polarizing plate, the liquid crystal panel, and the second polarizing plate to be incident thereon; and a plurality of grooves formed to be recessed on the optical surface, and the light absorbing portions 14 are disposed in the plurality of grooves.
	As to claim 5, Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 4.  Goto further discloses in figure 1 that the plurality of grooves is formed to be elongated in one direction on the optical surface and arranged in a direction orthogonal to the one direction, wherein cross sections of the plurality of grooves are formed in a trapezoidal shape (see abstract) whose width becomes narrow according to a depth thereof.
	As to claim 7, Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 1.  Goto further discloses in paragraph [0027] that the wedge shaped portion 14 is colored.  Therefore, the light absorbing layer comprises black resin.
As to claim 8, Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the light absorbing layer comprises carbon black, graphite powder, gravure ink, black spray or black enamel.  However, these were common and conventional black coloring agents.  
	As to claim 9, Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 1.  Goto further discloses in figure 1 that the light absorbing layer 14 comprises a cross sectional shape that is a quadrangle (trapezoid).  See abstract.
	As to claim 11, Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 3.  Goto further discloses in figure 10 that the one direction is a transverse direction.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2007/0153377) in view of Imai (US 5,253,089) as applied to claim 1 above, and further in view of Abileah et al. (US 5,629,784).
Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose an adhesive layer disposed between the light absorbing layer and the second polarizing plate to adhere the light absorbing layer and the second polarizing plate, wherein the adhesive layer is formed with a refractive index equal to or less than the refractive index of the first resin layer.  Abileah discloses in column 11, lines 26-29, using a conventional index matching adhesive to adhere the optical film 17 to the polarizer 15 (figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Goto by adhering the light absorbing layer to the second .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2007/0153377) in view of Imai (US 5,253,089) as applied to claim 1 above, and further in view of Asaoka et al. (US 2015/0285963).
Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose irregularly arranging the light absorbing portions such that the first and second distances are different from each other.  Asaoka teaches in paragraph [0218], randomly arranging the light shielding layers in order to suppress occurrence of moiré.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Goto by irregularly arranging the light absorbing portions such that the first and second distances are different from each other in order to suppress occurrence of moiré as taught by Asaoka.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2007/0153377) in view of Imai (US 5,253,089) as applied to claim 3 above, and further in view of Kinder et al. (US 8,721,153).
Goto view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 3, but does not disclose that the light absorbing portions are elongated in a wave shape along the one direction.  Kinder discloses in figure 4, a back reflector comprising a reflective layer 410 and a prism sheet 420, wherein the prism sheet comprises prisms 405 that are elongated in a wave shape.  Kinder teaches in column 5, lines 45-52 that the elongated wave shape of the prisms .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2007/0153377) in view of Imai (US 5,253,089) as applied to claim 2 above, and further in view of JP2005338270A.
Goto in view of Imai discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose that the light absorbing portions are formed in a dot shape and distributed to be spaced apart from each other on the first resin layer.  JP2005338270A discloses in figure 10, an alternative structure wherein the light absorbing portions 112 are formed in a dot shape and distributed to be spaced apart from each other on the first resin layer.  JP2005338270A show that the shape of the light absorbing portions was a matter of design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Goto by providing light absorbing portions that are formed in a dot shape and distributed to be spaced apart from each other on the first resin layer as disclosed by JP2005338270A because it was a matter of design choice.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on the newly cited prior art of Goto (US 2007/0153377) and Imai (US 5,253,089).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871